DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 3/17/2021.
Claims 1-30 are pending. 	
 
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7, 11, 14, 16, 18, 20-22, 25, 28, 30 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Li (USPAN 2015/0016312).
 	Consider claims 1 and 14, Li discloses a method (see paragraph 123 and figure 6 (reproduced below for convenience), wherein disclosed is said method) and a corresponding apparatus for wireless communication at a user equipment (UE) (see figure 2, wherein disclosed is a UE), comprising: 
 	a memory (see memory 260 in figure 2); and 
 	at least one processor coupled to the memory (see processor 240 in figure 2) and configured to: 
(see step 620 in figure 6: transmitting a random access preamble); 
 	monitor for at least one random access response (RAR), from the base station, during a RAR window in response to the transmitted preamble (see step 630 in figure 6 and paragraph 123: monitoring for a RAR within a RAR window); and 
 	transmit, to the base station, an enhanced preamble to initiate the RACH procedure if the at least one RAR is not received by the UE during the RAR window (see paragraph 123: if the UE 114 fails to receive a RAR within a respective time window, the UE 114 retransmits the RA preamble with a higher transmission power, i.e. an enhanced preamble).

    PNG
    media_image1.png
    547
    472
    media_image1.png
    Greyscale

Consider claims 3 and 21, Li discloses that the enhanced preamble comprises a plurality of transmissions of the preamble over multiple RACH occasions (see paragraph 123: if the UE 114 fails to receive a RAR within a respective time window, the UE 114 retransmits the RA preamble with a higher transmission power; thus, if the RA preamble continues to get retransmitted with higher transmission power (and performs transmission power ramping, as per paragraph 88), the preamble will be transmitted a plurality of times over multiple RACH occasions).

Consider claims 4 and 22, Li discloses that the plurality of transmissions of the preamble comprise the same preamble or multiple preambles linked together (see paragraph 123: if the UE 114 fails to receive a RAR within a respective time window, the UE 114 retransmits the RA preamble with a higher transmission power; thus, if the RA preamble continues to get retransmitted with higher transmission power (and performs transmission power ramping, as per paragraph 88), the same preamble will be transmitting a plurality of times over multiple RACH occasions).

Consider claims 7 and 16, Li discloses monitoring for at least one RAR, from the base station, in response to the transmitted enhanced preamble (see paragraph 123: if the UE 114 fails to receive a RAR within a respective time window, the UE 114 retransmits the RA preamble with a higher transmission power, i.e. an enhanced preamble).

Consider claims 11 and 25, Li discloses that the enhanced preamble comprises a preamble with enhanced power (see paragraph 123: if the UE 114 fails to receive a RAR within a respective time window, the UE 114 retransmits the RA preamble with a higher transmission power, i.e. an enhanced preamble).

Consider claims 18 and 28, Li discloses a method (see paragraph 123 and figure 6 (reproduced below for convenience), wherein disclosed is said method) (see figure 3, wherein disclosed is an eNB), comprising: 
a memory (see memory 330 in figure 3); and 
at least one processor coupled to the memory (see processor 325 in figure 3) and configured to: 
monitor, from a user equipment (UE), a preamble to initiate a random access channel (RACH) procedure during a first portion of a random access response (RAR) window (see step 620 in figure 6: monitoring for a preamble that the UE transmits during a RAR); 
monitor, from the UE, an enhanced preamble to initiate the RACH procedure if the preamble to initiate the RACH procedure is not received during the first portion of the RAR window; and receive, from the UE, the enhanced preamble to initiate the RACH procedure (see paragraph 123: if the UE 114 fails to receive a RAR within a respective time window, the UE 114 retransmits the RA preamble with a higher transmission power, i.e. an enhanced preamble).


    PNG
    media_image1.png
    547
    472
    media_image1.png
    Greyscale


Consider claims 20 and 30, Li discloses monitoring for at least one RAR, from the base station, in response to the transmitted enhanced preamble (see paragraph 123: if the UE 114 fails to receive a RAR within a respective time window, the UE 114 retransmits the RA preamble with a higher transmission power, i.e. an enhanced preamble).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 15, 19, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Li (USPAN 2015/0016312) in view of Hwang (USPAN 2019/0068427).
Consider claims 2 and 15, Li does not specifically disclose determining that at least one RAR is not received in a certain portion of the RAR window.
Hwang teaches determining that at least one RAR is not received in a certain portion of the RAR window (see paragraph 81: failing to detect an appropriate RAR in the RAR window, where the RAR window is divided into two regions: one for PRDCCH and one for PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and combine it with the noted teachings of Hwang. The motivation to combine these references is to provide a method of performing a random access procedure for single tone transmission (see paragraph 1 of Hwang).

Consider claim 5, Li does not specifically disclose monitoring for the at least one RAR occurs during a first portion of the RAR window.
(see paragraph 81: failing to detect an appropriate RAR in the RAR window, where the RAR window is divided into two regions: one for PRDCCH and one for PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and combine it with the noted teachings of Hwang. The motivation to combine these references is to provide a method of performing a random access procedure for single tone transmission (see paragraph 1 of Hwang).

Consider claims 6 and 23, although Li discloses transmitting the enhanced preamble in a RAR window (see above), Li does not specifically disclose transmitting within a second portion of the RAR window.
Hwang teaches transmitting within a second portion of the RAR window (see paragraph 81: failing to detect an appropriate RAR in the RAR window, where the RAR window is divided into two regions: one for PRDCCH and one for PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and combine it with the noted teachings of Hwang. The motivation to combine these references is to provide a method of performing a random access procedure for single tone transmission (see paragraph 1 of Hwang).

(see above), Li does not specifically disclose monitoring for the at least one RAR occurs during a first portion of the RAR window.
Hwang teaches monitoring for the at least one RAR occurs during a first portion of the RAR window (see paragraph 81: failing to detect an appropriate RAR in the RAR window, where the RAR window is divided into two regions: one for PRDCCH and one for PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and combine it with the noted teachings of Hwang. The motivation to combine these references is to provide a method of performing a random access procedure for single tone transmission (see paragraph 1 of Hwang).

Allowable Subject Matter
Claims 8-10, 12-13, 17, 24, 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412